Citation Nr: 0403585	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to increased disability rating for defective 
hearing, right ear currently evaluated as 0 percent 
disabling.  

2.  Entitlement to service connection for defective hearing, 
left ear.

3.  Entitlement to service connection for chronic headaches 
secondary to service-connected otitis media, chronic tinnitus 
and defective hearing.

4.  Entitlement to service connection for staggering and loss 
of balance secondary to service-connected otitis media, 
chronic tinnitus and defective hearing.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1948 as shown by a Notice of Separation from U.S. 
Naval Service of record.  This appeal arises from: (1) an 
October 2001 rating decision, which denied the veteran's 
claim for an increased disability rating for his service-
connected defective hearing of the right ear, currently 
evaluated as 0 percent disabling; (2) an October 2002 rating 
decision, which denied the veteran's claim for entitlement to 
service connection for defective hearing of the left ear; and 
(3) a March 2003 rating decision, which denied the veteran's 
claims for service connection for chronic headaches as well 
as staggering and loss of balance, secondary to his service-
connected chronic, otitis media, tinnitus and defective 
hearing.  The Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee (RO) issued each rating 
decision.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  In 
addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

With respect to the veteran's claim for service connection 
for defective hearing loss in his left ear, the medical 
evidence of record includes the veteran's service medical 
records which support his claim that he suffered acoustic 
trauma while serving on a ship in the military in or around 
1946.  The veteran's service medical records indicate that 
the veteran complained of "ear aches" in July 1947.  
Further notes in September 1946 indicated that his right ear 
was injured, while his left ear was "normal."  The claims 
file also contains a VA examination dated in 1965 that 
indicates, "[b]oth drums are scarred and show healed 
perforations."  In addition, the veteran's August 2001 
audiometric examination indicates that he had minimal 
occupational and recreational noise exposure.  Furthermore, 
the veteran's August 2001 VA examination report indicates 
that he suffers from "bilateral mixed hearing loss, severe" 
while his VA examination report dated in July 2003, indicates 
that he has "mixed hearing loss in the right ear and 
"sensorineural hearing loss" in the left ear.  Audiometric 
testing conducted in July 2003 indicates bilateral hearing 
loss of almost equal severity in each ear.  Finally, the 
medical opinion contained in the July 2003 VA examination 
states that "it would seem as likely as not that the hearing 
loss at the left ear was not the result of military duty."  
Based upon the evidence set forth above, the Board concludes 
that additional development is necessary.

In addition, the Board finds the veteran's claim for an 
increased disability rating for defective hearing of his 
right ear, currently rated as 0 percent disabling to be 
"inextricably intertwined" with the veteran's claim for 
entitlement to service connection for defective hearing of 
his left ear.  As a result, the adjudication of the former 
issue must be deferred pending resolution of the latter 
issue.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Finally, with respect to the veteran's claim for service 
connection for migraines as well as staggering and a loss of 
balance, secondary to otitis media chronic and defective 
hearing, the veteran has submitted several lay statements 
claiming he suffers from chronic headaches and a loss of 
balance.  Nevertheless, he has not received a medical 
examination regarding either the nature of severity of these 
claimed disabilities, as well as whether or not they are 
related to his service-connected disabilities.  In addition, 
his most recent audiometric examination did not address these 
disabilities.  As a result, veteran should receive an 
examination to evaluate the nature and severity of his 
claimed (1) migraines and (2) staggering and loss of balance 
as well as the causal relationship, if any, between these 
disabilities and his service-connected otitis media, tinnitus 
and defective hearing.  Furthermore, the Board finds that 
these claim are also "inextricably intertwined" with the 
veteran's claim for entitlement to service connection for 
defective hearing of his left ear.  As a result, the 
adjudication of the former issues must be deferred pending 
resolution of the latter issue.  Harris v Derwinski, 1 Vet. 
App. 80 (1991).

Accordingly, in order to assist the veteran in the 
development of his appeal and to ensure due process, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part:

	1.	The claims file, including a copy 
of this remand, should be returned to 
the VA examiner who conducted the July 
2003 audiometric examination, if she is 
available.  The July 2003 examination 
report is tabbed on the left side with 
a yellow flag marked "July 2003."  If 
this examiner is not available, an 
appropriate VA specialist should review 
the file and answer the following 
questions: 

	(a)	Does evidence of a scarred left 
eardrum, a healed perforation of the 
left eardrum, and a high frequency 
hearing loss in the left year affect 
your earlier opinion as to whether the 
veteran's current defective hearing in 
his left ear is causally related to the 
acoustic trauma which he suffered in 
service, specifically the firing of a 
"5 inch gun over his head."  (See VA 
examination dated December 1965, tabbed 
on the right side with a yellow flag 
marked "December 1965.") 

	(b)	Please clarify the opinion 
contained in the VA examination report 
dated in July 2003, which indicates, 
"it is as likely as not that the 
veteran's defective hearing of the 
right ear was not caused by military 
service."  Specifically, does this 
mean that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically 
sound to find in favor of the 
examiner's conclusion as it is to find 
against it.  The examiner should 
provide complete rationale for all 
conclusions reached.   

2.	In addition, with respect to the 
opinions rendered in Paragraph 1 (a) 
through (c), it would be helpful to the 
Board if the examiner's opinions used the 
language "unlikely," "as likely as 
not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
The examiner also should provide complete 
rationale for all conclusions reached.  

3.	Following the conclusion of the 
development requested in Paragraphs 1 and 
2, the veteran should be accorded an 
updated VA examination by the appropriate 
physician to determine the nature and 
origin of the veteran's claimed chronic 
headaches.  The claims folder, the 
examination report(s) prepared in 
connection with the development requested 
in Paragraphs 1 and 2, as well as a copy 
of this remand must be made available to 
the examiner prior to the examination.  
The examiner should review all 
examination reports, including but not 
limited to (1) the veteran's service 
medical records, which are located in a 
manila envelope located in the back of 
the claims file.  Specifically, the 
examiner should review the veteran's 
medical record dated in August 1947, 
which is tabbed on the left with a yellow 
flag marked "August 1947;" (2) the 
veteran's private medical records; and 
(3) all VA examination reports.  The 
examination report should reflect that 
such a review was conducted.  

4.	After conducting a thorough review 
of the medical evidence of record, and, 
if the examiner determines the veteran 
suffers from chronic headaches, the 
examiner is requested to express an 
opinion as to whether there is any causal 
relationship between the veteran's 
headaches and his service connected (1) 
otitis media and (2) defective hearing.  
The examiner should review the results of 
any testing prior to reaching a 
conclusion and should indicate this in 
his or her report.  

5.	Following, the conclusion of the 
development requested in Paragraphs 1 and 
2, the veteran should be accorded an 
updated VA examination by the appropriate 
physician to determine the nature and 
origin of the veteran's staggering and 
loss of balance.  The claims folder, the 
examination report(s) prepared in 
connection with the development requested 
in Paragraphs 1 and 2, as well as a copy 
of this remand must be made available to 
the examiner prior to the examination.  
The examiner should review all 
examination reports, including but not 
limited to (1) the veteran's service 
records, which are located in a manila 
envelope located in the back of the 
claims file; (2) the veteran's private 
medical records; and (3) all VA 
examination reports.  The examination 
report should reflect that such a review 
was conducted.  

6.	After conducting a thorough review 
of the medical evidence of record, the 
examiner is requested to determine 
whether the veteran suffers from 
staggering and loss of balance and, if 
so, consider its etiology.  Specifically, 
the examiner is requested to express an 
opinion as to whether there is any causal 
relationship between the veteran's 
symptoms of staggering and loss of 
balance and his service connected (1) 
otitis media and (2) defective hearing.  
The examiner should review the results of 
any testing prior to reaching a 
conclusion and should indicate this in 
his or her report.  

	7.	With respect to the opinions 
rendered in Paragraphs 4 and 6, it 
would be helpful to the Board if the 
examiner's opinions used the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm 
of medical possibility," but rather 
that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically 
sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical 
findings of record.  The examiner also 
should provide complete rationale for 
all conclusions reached. 

	8.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other applicable legal precedent.  This 
includes informing the appellant of the 
time she has in which to submit 
additional evidence.  Significantly, the 
RO should issue a VCAA letter that 
addresses the veteran's claim of 
entitlement to service connection for 
defective hearing of the left ear.

	9.	Once the development requested in 
Paragraphs 1 through 8 is accomplished 
and all examination reports prepared in 
connection with that development are 
associated with the claims file, the RO 
should readjudicate the following 
veteran's claims:  (1) entitlement to 
service connection for chronic headaches, 
secondary to service-connected (a) otitis 
media and (b) defective hearing; (2) 
entitlement to service connection for 
staggering and loss of balance, secondary 
to the veteran's service-connected (a) 
otitis media and (b) defective hearing; 
(3) entitlement to service connection for 
defective hearing of the left ear; and 
(4) entitlement to an increased 
disability rating for his defective 
hearing of the right ear, currently rated 
as 0 percent disabling

	10.	 To the extent the claim on appeal 
remains denied, the appellant should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




